EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ariyeh Akmal on 2/19/21. The application has been amended as follows:

In claim 1, line 6, “main body” has been replaced with -- torso support portion --


/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/27/21